Case 1:18-cv-01641-DDD-STV Document 83-5 Filed 07/17/19 USDC Colorado Page 1 of 23




                             Exhibit D
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page12ofof20
                                                                                    23




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 17-cv-02227-PAB-STV

    JUSTIN GILCHRIST and
    DEANNA GILCHRIST,

           Plaintiffs,

    v.

    WEYERHAEUSER COMPANY,

    Defendant.


                                 STIPULATED PROTECTIVE ORDER


    I.     PURPOSES AND LIMITATIONS

           A.      Plaintiffs and Defendant Weyerhaeuser Company, in the above-captioned action

    (the “Litigation”), contemplate that disclosure and discovery activity in the Litigation are likely

    to involve production of confidential, proprietary, or private information for which special

    protection from public disclosure and from use for any purpose other than prosecuting the

    Litigation may be warranted.

           B.      Specifically, Plaintiffs and Weyerhaeuser (each referred to individually as a

    “Party,” and collectively as “Parties”) wish to exchange information, which may include non-

    public Confidential Information or Highly Confidential - Attorney Eyes Only Information, as

    defined herein, pursuant to certain procedures set forth herein that will, among other things:

    protect the Parties from disclosure of their respective Confidential Information or Highly

    Confidential - Attorney Eyes Only Information, including in order to: i) protect the trade secrets
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page23ofof20
                                                                                    23




    and other proprietary and competitively sensitive information belonging to Weyerhaeuser; ii)

    prevent the use or disclosure of Confidential Information or Highly Confidential - Attorney Eyes

    Only Information beyond the limited purposes enumerated herein; and iii) allow the Parties to

    share Confidential Information or Highly Confidential - Attorney Eyes Only Information in order

    to further their respective mutual interests in resolving their disputes in this Litigation.

           C.      The Parties stipulate to and petition the Court to enter this Stipulated Protective

    Order (“Order”) in the Litigation to facilitate the discovery process by protecting against the

    unauthorized disclosure of confidential materials.

           D.      The Parties acknowledge that this Order does not confer blanket protections on all

    disclosures or responses to discovery and that the protection it affords from public disclosure and

    use extends only to the limited information or items that are entitled to confidential treatment

    under the applicable legal principles.

    II.    SCOPE AND APPLICATION OF STIPULATED PROTECTIVE ORDER

           A.      This Order shall govern any non-public and confidential document, information,

    physical object, or other material belonging to the Producing Party, that is produced by the

    Producing Party and designated by the Producing Party as containing “Confidential Information”

    or “Highly Confidential - Attorney Eyes Only Information” as defined herein, in connection with

    this Litigation. The Producing Party and the Receiving Party agree to be bound by this Order

    regardless of whether the Receiving Party is a party to the Litigation or an Additional Client.




                                                     -2-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page34ofof20
                                                                                    23




    III.   DEFINITIONS

           A.      Additional Clients. “Additional Clients” shall mean any additional individuals and

    family members who have retained The Nelson Law Firm and who purchased or have agreed to

    purchase, and/or have lived in homes that have or had the Affected Joists installed in them.

           B.      Affected Joists. “Affected Joists” shall mean the TJI® Joists with Flak

    Jacket®Protection that were manufactured between December 2016 and June 2017.

           C.      Confidential Information. “Confidential Information” shall mean and include,

    without limitation, any non-public and confidential information belonging to the Producing Party

    that is produced or made available by the Producing Party to the Receiving Party that concerns or

    relates to private, confidential and proprietary information, including but not limited to:

    (a) personally identifiable information such as Plaintiffs or Additional Clients’ addresses and

    other personal identifying information, except where authorized by the Plaintiff or Additional

    Client; (b) confidential medical information, financial information or employment information of

    the Plaintiffs or Additional Clients; (c) trade secrets; (d) non-public commercial, financial,

    pricing, budgeting and/or accounting information of Weyerhaeuser; (e) non-public information

    about Weyerhaeuser’s existing and potential customers; (f) Weyerhaeuser’s non-public

    marketing studies, performance, projections and testing; (g) Weyerhaeuser’s non-public business

    strategies, decisions and/or negotiations; (h) Weyerhaeuser’s non-public technical data and

    information; and (i) Weyerhaeuser’s non-public and confidential proprietary information about

    affiliates, parents, subsidiaries and third-parties with whom it has had business relationships.

    The Parties assert that for the categories of information they produce there is good cause for

    confidential treatment because such information derives value from not being publicly known,


                                                    -3-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page45ofof20
                                                                                    23




    and public disclosure of such information may lead to serious and unwarranted injury. Such

    information may also be protected by privileges recognized in the Federal Rules of Evidence,

    common law, and statutory privacy protections.

           D.      Designating Party. “Designating Party” shall mean a Party or Non-Party that

    designates information or items that it produces in disclosures or in responses to discovery as

    “Confidential Information” or “Highly Confidential - Attorney Eyes Only.”

           E.      Disclosure or Discovery Material. “Disclosure or Discovery Material” shall mean

    all items or information, regardless of the medium or manner in which it is generated, stored, or

    maintained (including, among other things, testimony, transcripts, and tangible things), that are

    produced or generated in disclosures or responses to discovery in this matter.

           F.      Documents. As used herein, the term “documents” includes all writings, records,

    files, drawings, graphs, charts, photographs, emails, video tapes, audio tapes, compact discs,

    electronically stored information, electronic messages, other data compilations from which

    information can be obtained and other tangible things provided by the Parties. The term shall be

    interpreted broadly to reach the full scope of material listed in Fed. R. Civ. P. 34(a).

           G.      Highly Confidential - Attorney Eyes Only. “Highly Confidential - Attorney Eyes

    Only Information” shall mean and include, without limitation, any non-public and confidential

    information belonging to the Producing Party that is produced or made available by the

    Producing Party to the Receiving Party that constitutes, contains or reveals information that

    derives value from not being publicly known, and public disclosure of such information may

    lead to serious and unwarranted injury, including but not limited to: (a) the Producing Party’s

    trade secrets or confidential proprietary information, including product formulas and chemistry


                                                    -4-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page56ofof20
                                                                                    23




    and confidential technical data and information; (b) the Producing Party’s non-public and

    confidential financial, pricing, budgeting, accounting, and/or sales information; (c) any

    proprietary and non-public information that affords the Producing Party an actual or potential

    economic advantage over others; (d) Weyerhaeuser’s non-public personnel compensation,

    evaluations and other employment information; and (e) the Producing Party’s information that is

    voluntarily produced to any other Party solely for purposes of the Parties’ settlement discussions,

    which is designated as settlement-related material and subject to Fed. R. Evid. 408, including,

    without limitation, information of the Parties’ respective consultants or consulting experts in this

    regard. Such information may also be protected by privileges recognized in the Federal Rules of

    Evidence and statutory privacy protections, and the production of such information may facilitate

    the Parties’ settlement discussions.

           H.      Non-Party. “Non-Party” shall mean any natural person, partnership, corporation,

    association, or other legal entity not named as a Party to this action.

           I.      Producing Party. “Producing Party” shall mean a Party or Non-Party that

    produces Disclosure or Discovery Material in this action.

           J.      Protected Material. “Protected Material” shall mean any Disclosure or Discovery

    Material that is designated as “Confidential Information” or “Highly Confidential - Attorney

    Eyes Only.”

           K.      Receiving Party. “Receiving Party” shall mean a Party that receives Disclosure or

    Discovery Material from a Producing Party.




                                                    -5-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page67ofof20
                                                                                    23




           L.        Remediation. As used herein, the term “remediation” refers to Weyerhaeuser’s

    current work with builders and homeowners to implement remediation solutions to address the

    Affected Joists.

    IV.    INITIAL DESIGNATION

           A.        Good Faith Claims. Claims of confidentiality will be made only with respect to

    documents, other tangible things, electronically stored information, and information that the

    asserting Party has a good faith belief are within the definitions of Confidential Information

    and/or Highly Confidential - Attorneys Eyes Only.

           B.        Document Designations. A Party producing documents that it believes constitute

    or contain Confidential Information or Highly Confidential - Attorney Eyes Only Information

    shall produce copies bearing a label that contains or includes language substantially identical to

    the following:

                             CONFIDENTIAL INFORMATION
                HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY INFORMATION

    The load file accompanying any documents that are designated as Confidential or Highly

    Confidential-Attorneys Eyes Only Information shall also indicate what confidentiality

    designation, if any, has been applied to the documents.

           C.        Marking Documents. The label shall be affixed in a manner that does not

    obliterate or obscure the contents of the copies. If any person or Party makes copies of

    documents that were provided to them by the Producing Party and that were designated as

    containing Confidential Information or Highly Confidential - Attorney Eyes Only Information,

    the copying person or Party shall mark each such copy as containing Confidential Information or



                                                    -6-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page78ofof20
                                                                                    23




    Highly Confidential - Attorney Eyes Only Information in the same form as the notice on the

    original document.

           D.      Marking Data Storage Devices. A Party producing documents that are stored on

    electronic, magnetic, optical or other non-paper media, such as compact discs, DVDs, video

    tapes and audio tapes (collectively, “data storage devices”) shall designate the data storage

    device as containing Confidential Information or Highly Confidential - Attorney Eyes Only

    Information, by affixing a label or stamp to the data storage device in the manner described

    above at the time copies of such data storage devices are produced by the Producing Party. If the

    Receiving Party or other persons or entities to whom disclosure is authorized pursuant to VI.A

    makes a copy of any data storage device designated by the Producing Party as containing

    Confidential Information or Highly Confidential - Attorney Eyes Only Information, the

    Receiving Party or other authorized person shall mark each such copy as containing Confidential

    Information or Highly Confidential - Attorney Eyes Only Information in the same or

    substantially similar form as the notice on the original data storage device produced. If the

    Receiving Party or other authorized person prints or otherwise makes copies of the documents or

    information stored on such data storage device, the Receiving Party or other authorized person

    shall mark each page so copied with the label or stamp specified in IV.B.

           E.      Multipage Documents. A Party must designate all pages of an integrated,

    multipage document as Confidential Information or Highly Confidential - Attorney Eyes Only

    Information by placing the label specified in IV.B on the first page of the document and all

    successive pages, and by so indicating for the load file accompanying all such documents.




                                                    -7-
Case
 Case1:18-cv-01641-DDD-STV
      1:17-cv-02227-PAB-SKC Document
                             Document83-5
                                      41 Filed
                                          Filed01/22/18
                                                07/17/19 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page89ofof20
                                                                                    23




           F.      Testimony Designations. For testimony given in deposition, the Designating

    Party shall identify on the record, before the close of the deposition, all protected testimony.

    When it is impractical to identify separately each portion of testimony that is entitled to

    protection and it appears that substantial portions of the testimony may qualify for protection, the

    Designating Party may invoke on the record (before the deposition is concluded) a right to have

    up to 14 days from the date of receiving the deposition transcript to identify the specific portions

    of the testimony as to which protection is sought. Only those portions of the testimony that are

    appropriately designated for protection within the 14 days shall be covered by the provisions of

    this Order. Alternatively, a Designating Party may specify, at the deposition or up to 14 days

    after receiving the deposition transcript if that period is properly invoked, that the entire

    transcript shall be treated as Confidential Information or Highly Confidential - Attorney Eyes

    Only Information. Parties shall give the other parties notice if they reasonably expect a

    deposition to include Protected Material so that the other parties can ensure that only authorized

    individuals who have, where required, signed the Acknowledgment (Exhibit A) are present at

    those proceedings. The use of a document as an exhibit at a deposition shall not in any way

    affect its designation as Confidential Information or Highly Confidential - Attorney Eyes Only

    Information. Deposition transcripts containing Protected Material shall have an obvious legend

    on the title page that the transcript contains Protected Material, and the title page shall be

    followed by a list of all pages (including line numbers as appropriate) that have been designated

    as Protected Material. The Designating Party shall inform the court reporter of these

    requirements at the deposition or up to 14 days after receiving the deposition transcript if that

    period is properly invoked. Any transcript that is prepared before the expiration of a 14-day


                                                     -8-
Case 1:18-cv-01641-DDD-STV
     1:17-cv-02227-PAB-SKC Document 83-5
                                    41 Filed
                                         Filed
                                             01/22/18
                                               07/17/19USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page9 of
                                                                            1020
                                                                               of
                                      23




   period for designation shall be treated during that period as if it had been designated Confidential

   Information or Highly Confidential - Attorney Eyes Only Information in its entirety unless

   otherwise agreed. After the expiration of that period, the transcript shall be treated only as

   actually designated.

          G.      Designations by Another Party. Third parties (e.g., a subpoenaed party or a third

   party producing documents voluntarily) may be provided a copy of this Order and may be

   Producing Parties under this Order.

          H.      Custody. All Confidential Information or Highly Confidential - Attorney Eyes

   Only Information and any and all copies, extracts and summaries thereof, including memoranda

   relating thereto, shall be retained by the Receiving Party in the custody of persons to whom

   disclosure is authorized under VI.A.

   V.     CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

          A.      Any Party that disagrees with the designation of any information as “Highly

   Confidential” or “Confidential” may challenge the designation by providing counsel for the

   Producing Party with written notice of the reasons for its objection. Absent Court approval, the

   objecting Party must provide this written notice as soon as practicable after the production. The

   Producing Party shall, within seven calendar days after receiving such written notice, advise the

   objecting Party, in writing, of the basis for its designation. Within seven calendar days thereafter,

   the parties shall confer in a good-faith effort to resolve the matter. Failing such resolution, the

   Party objecting to the designation may raise the objection with the Court by following any

   applicable orders, local rules or practice standards concerning procedures for resolving discovery

   disputes. Until the Court rules on the challenge, all parties shall continue to afford the material in


                                                    -9-
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             10 11
                                                                                of 20
                                                                                   of
                                      23




   question the level of protection to which it is entitled under the Producing Party’s designation. A

   failure of any Party to expressly challenge a designation at the time of the production shall not

   constitute a waiver.

   VI.    HANDLING OF CONFIDENTIAL INFORMATION AND HIGHLY
          CONFIDENTIAL - ATTORNEY EYES ONLY INFORMATION

          A.      Authorized Disclosures. Confidential Information shall be disclosed by the

   Receiving Party only to the following persons:

                  a.      Counsel for the Parties, including their Counsel’s employees, contractors,
                          and vendors;

                  b.      Non-testifying consultants and testifying expert witnesses, and their
                          respective employees, contractors, and vendors;

                  c.      Named Parties to the Actions;

                  d.      Additional Clients who have entered into written retention agreements
                          with Plaintiffs’ Counsel;

                  e.      Designated in-house counsel and their assistants, administrative or
                          otherwise;

                  f.      Outside vendors employed by counsel for the Parties for copying,
                          scanning, electronic discovery, and general handling of documents;

                  g.      Mediators and their staff; if mediation is agreed to by all parties in writing;

                  h.      The Court and its personnel;

                  i.      Deposition court reporters and their staff who have signed the
                          Acknowledgement;

                  j.      During, or in preparation for, their depositions, witnesses in the action to
                          whom disclosure is reasonably necessary and who have signed the
                          Acknowledgment; and

                  k.      The Receiving Party’s insurance carrier or carrier(s) and their counsel to
                          the extent reasonably related to any actual or potential coverage in
                          connection with this Litigation.



                                                  - 10 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             11 12
                                                                                of 20
                                                                                   of
                                      23




   Highly Confidential - Attorney Eyes Only Information shall be disclosed by the Receiving Party

   only to the persons listed in VI.A(a), (b), (e), (f), (g), (h), (i), (j), and (k).

           B.      Acknowledgement of Stipulated Protective Order. Confidential Information or

   Highly Confidential - Attorney Eyes Only Information may not be disclosed to persons under

   VI.A(b) or (g) until the Receiving Party has obtained a written acknowledgment from the person

   receiving Confidential Information, in the form attached as Exhibit A hereto, that he or she has

   received a copy of this Order and has agreed to be bound by it. The Receiving Party shall retain

   all such written acknowledgments until the conclusion of the Litigation.

           C.      Disclosure to Competitors. Confidential Information or Highly Confidential -

   Attorney Eyes Only Information may not be disclosed to any competitor (or an employee of a

   competitor) of the Producing Party. For purposes of this Order, “competitor” is defined as any

   person or entity that designs, manufactures, assembles or supplies products to or for the

   market(s) served by the Producing Party (“competitive products”) or components of competitive

   products. This Paragraph is not intended to preclude Plaintiffs’ Counsel’s use or retention of

   experts or consultants. If there is a question concerning this paragraph, the Parties shall meet and

   confer and attempt to resolve it.

           D.      Unauthorized Disclosures. If Confidential Information or Highly Confidential -

   Attorney Eyes Only Information is disclosed to any person other than in the manner authorized

   by this Order, the Party or person responsible for the disclosure, and any other Party or person

   who is bound by this Order and learns of such disclosure, shall immediately bring such

   disclosure to the attention of the Producing Party. Without prejudice to other rights and remedies

   of the Producing Party, the responsible Party or person shall make every effort to obtain the


                                                       - 11 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             12 13
                                                                                of 20
                                                                                   of
                                      23




   return of the Confidential Information or Highly Confidential - Attorney Eyes Only Information

   and to prevent further disclosure on its own part or on the part of the person who was the

   unauthorized recipient of such information.

   VII.   INJUNCTIVE RELIEF

          A.      It is agreed that injunctive relief is an appropriate remedy for the Court to

   consider to prevent, limit or remediate any use or disclosure of Confidential Information or

   Highly Confidential - Attorney Eyes Only Information in violation of this Order.

   VIII. CARE IN STORAGE

          A.      Any person in possession of Confidential Information or Highly Confidential -

   Attorney Eyes Only Information produced by another Party shall exercise reasonable and

   appropriate care with regard to the storage, custody, copying, and use of the Confidential

   Information or Highly Confidential - Attorney Eyes Only Information to ensure that the

   confidential and sensitive nature of same is maintained.

   IX.    INADVERTENT FAILURE TO DESIGNATE AS CONFIDENTIAL OR HIGHLY
          CONFIDENTIAL

          A.      The inadvertent and/or unintentional failure by the Producing Party to designate

   any non-public and confidential information belonging to the Producing Party as Confidential or

   Highly Confidential - Attorney Eyes Only Information in accordance with this Order shall not be

   deemed a waiver in whole, or in part, of the Producing Party’s claim of confidentiality with

   respect to that information. Any such information shall be treated as Confidential Information or

   Highly Confidential - Attorney Eyes Only Information by the Receiving Party as soon as the

   Receiving Party receives written notice from the Producing Party that the information should be

   assigned the designation of Confidential Information or Highly Confidential - Attorney Eyes


                                                  - 12 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             13 14
                                                                                of 20
                                                                                   of
                                      23




   Only Information, and such information shall thereafter be treated as Confidential Information or

   Highly Confidential - Attorney Eyes Only Information subject to this Order.

   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
          THIS LITIGATION

          A.      The terms of this Order are applicable to information produced by a Non-Party in

   this action and designated as “Confidential Information” or “Highly Confidential - Attorney Eyes

   Only.” Such information produced by Non-Parties in connection with this Litigation is protected

   by the remedies and relief provided by this Order. Nothing in these provisions should be

   construed as prohibiting a Non-Party from seeking additional protections.

          B.      In the event that a Party is requested to produce a Non-Party’s confidential

   information in its possession, and the Party is subject to an agreement with the Non-Party not to

   produce the Non-Party’s confidential information, then the Party shall:

          1.      promptly notify in writing the Requesting Party and the Non-Party that some or

   all of the information requested is subject to a confidentiality agreement with a Non- Party;

          2.      promptly provide the Non-Party with a copy of the Order in this Litigation, the

   relevant discovery request(s), and a reasonably specific description of the information requested;

   and

          3.      make the information requested available for inspection by the Non-Party.

          C.      If the Non-Party fails to object or seek a protective order from this Court within

   14 days of receiving the notice and accompanying information, the Receiving Party may produce

   the Non-Party’s confidential information responsive to the discovery request, subject to any

   other objections the Receiving Party may have. If the Non-Party timely seeks a protective order,

   the Receiving Party shall not produce any information in its possession or control that is subject

                                                  - 13 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             14 15
                                                                                of 20
                                                                                   of
                                      23




   to the confidentiality agreement with the Non-Party before a determination by the court.

   However, in the event that a Non-Party seeks a protective order, the Receiving Party must also

   meet and confer with the requesting party regarding any objections to producing the material

   other than those related to the agreement with the Non-Party not to produce and, in the event

   those objections are not resolved, shall seek to present those objections to the Court for

   resolution at the same time as the Non-Party’s request for a protective order. Absent a court

   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in

   this Court of its Protected Material.

   XI.    INADVERTENT DISCLOSURE OF PRIVILEGED DOCUMENTS OR
          INFORMATION

          A.       Inadvertently Produced Document. For purposes of Section XI of this Order, an

   “Inadvertently Produced Document” is a document produced to a Party that could have been

   withheld, in whole or in part, based on a legitimate claim of attorney-client privilege, work-

   product protection, or other applicable privilege.

          B.       No Waiver of Privileges or Rights. Notwithstanding anything to the contrary

   herein, this Order is subject to the Federal Rules of Evidence, including, but not limited to, Fed.

   R. Evid. 502.

          C.       Notice of Inadvertently Produced Document. A Producing Party may demand the

   return of any Inadvertently Produced Document, which demand shall be made to the Receiving

   Party’s counsel in writing and shall contain information sufficient to identify the Inadvertently

   Produced Document, and the grounds for the asserted privilege. The Producing Party may then

   provide notice of the inadvertent disclosure to the Receiving Party.




                                                  - 14 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             15 16
                                                                                of 20
                                                                                   of
                                      23




          D.      Response to Inadvertently Produced Document. Immediately upon receiving such

   notice, the Receiving Party shall make no further use of the alleged privileged material, and shall

   immediately segregate it in a manner that will prevent further disclosure or dissemination of its

   contents. Within five (5) business days of receiving such notice, the Receiving Party shall

   destroy or return to the Producing Party such material and all copies thereof, provided that the

   Receiving Party may follow the procedures set forth in Fed. R. Civ. P. 26(b)(5)(B) and may

   thereafter move the Court for an order that the material in question is not protected from

   discovery by the asserted privilege or immunity, in which case the Receiving Party may keep a

   segregated copy of such materials to present to the Court for in camera review. If the Receiving

   Party does not move the Court for such an order within twenty-one (21) days of receiving such

   notice, it will destroy or return any remaining copies of such materials.

   XII.   FILING PROTECTED MATERIAL

          A.      Without written permission from the Designating Party or a court order secured

   after appropriate notice to all interested persons, a Party may not file in the public record in this

   action any Protected Material. Protected Material may be filed only as a “restricted document”

   pursuant to D.C.COLO.L.CivR 7.2(e). Pursuant to D.C.COLO.L.CivR 7.2(c) & (e), after any

   Protected Material is filed as a “restricted document,” the Designating Party shall, within

   fourteen (14) days after the filing, file a Motion to Restrict Public Access to the Protected

   Material. As provided by D.C.COLO.L.CivR 7.2(e), “[i]f no motion to restrict is filed within

   such time period, the restriction shall expire and the document shall be open to public

   inspection.”




                                                   - 15 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             16 17
                                                                                of 20
                                                                                   of
                                      23




   XIII. HANDLING UPON CONCLUSION OF THE LITIGATION

          A.      All Parties, counsel, and persons to whom disclosure was made shall either return

   all Confidential Information and Highly Confidential - Attorney Eyes Only Information to the

   Producing Party or destroy said Confidential Information or Highly Confidential - Attorney Eyes

   Only Information within 90 days of the conclusion of the Litigation, whether it concludes by

   settlement, release, or some other means. If a Party, counsel or person to whom disclosure was

   made chooses to destroy the Confidential Information or Highly Confidential - Attorney Eyes

   Only Information, they shall transmit a signed certification that all such materials were destroyed

   to the Producing Party. Notwithstanding this paragraph, Counsel for the Parties may retain all

   pleadings and all attorney work product. The Parties shall also contact each person to whom that

   Party has provided a copy of any Confidential Information or Highly Confidential - Attorney

   Eyes Only Information and request the documents be returned or destroyed (with a certification

   as set forth above).

   XIV. NO OBLIGATION TO DISCLOSE

          A.      The Parties recognize that this Order does not obligate any Party to disclose any

   document, physical object or any other information to any other party.

   XV.    INDEPENDENT DISCOVERY

          A.      This Order does not apply to: (a) any public information; or (b) any information

   that any Party owns or lawfully possesses or obtains through his/her/its own investigation or

   other means (i.e., not from the Producing Party). Restated, this Order applies only to

   Confidential Information or Highly Confidential - Attorney Eyes Only Information that is

   produced by a Producing Party to another party that does not already have the information or that



                                                 - 16 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             17 18
                                                                                of 20
                                                                                   of
                                      23




   does not independently later discover the information from another source in a lawful fashion. If

   the Producing Party produces information that falls into the above categories, then the Receiving

   Party may provide the Producing Party with said information independently obtained or

   possessed and notify the Producing Party that the Receiving Party will no longer treat that

   information as Confidential Information or Highly Confidential - Attorney Eyes Only

   Information.

   XVI. GOVERNING LAW AND ENFORCEMENT

          A.      This Order shall be interpreted in accordance with the laws of the State of

   Washington, without regard to its conflict of laws rules.

   XVII. OTHER PROCEEDINGS

          A.      By entering this Order and limiting the disclosure of information in this

   Litigation, the Court does not intend to preclude another court from finding that information may

   be relevant and subject to disclosure in another case. Any person or party subject to this Order

   who becomes subject to a motion to disclose another party’s information designated Confidential

   Information or Highly Confidential - Attorney Eyes Only Information pursuant to this Order

   shall promptly notify that party of the motion so that the party may have an opportunity to appear

   and be heard on whether that information should be disclosed.

   XVIII. NO WAIVER

          A.      By entering into this Stipulated Protective Order, the Parties expressly do not

   waive any rights or defenses in the Litigation and reserve all rights. For the avoidance of doubt,

   nothing contained herein nor the entry of this Order should be deemed to constitute a waiver of

   any right to compel arbitration.



                                                  - 17 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             18 19
                                                                                of 20
                                                                                   of
                                      23




   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   DATED this 19th day of January, 2018

    The Nelson Law Firm, LLC                   PERKINS COIE LLP


    By: s/ Mark W. Nelson                      By: s/ Alexander H. Bailey
        Mark W. Nelson, #27095                     Craig M. J. Allely, #17546
        mark@nelsonlawfirm.net                     CAllely@perkinscoie.com
        Wyatt M. Cox, #46679                       Alexander H. Bailey, #45219
        wyatt@nelsonlawfirm.net                    ABailey@perkinscoie.com
        Colleen S. Nelson, #36942                  Daniel Graham, #45185
        colleen@nelsonlawfirm.net                  DGraham@perkinscoie.com
        1740 High Street                           1900 Sixteenth Street, Suite 1400
        Denver, CO 80218                           Denver, CO 80202-5255
        Telephone: 303.861.0750                    Telephone: 303.291.2300
        Facsimile: 303.861.0751                    Facsimile: 303.291.2400

    ATTORNEYS FOR PLAINTIFFS                   ATTORNEYS FOR DEFENDANT

   IT IS SO ORDERED, this 22nd       day of January       , 2018.



                                                     s/Scott T. Varholak
                                                    United States Magistrate Judge




                                           - 18 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             19 20
                                                                                of 20
                                                                                   of
                                      23




      DECLARATION OF                                                                REGARDING
                               STIPULATED PROTECTIVE ORDER

   The below signed individual hereby declares that:

          1.      I have received a copy of the Stipulated Protective Order (“Order”) executed by

   Weyerhaeuser and Plaintiffs in connection with Gilchrist v. Weyerhaeuser Company, No. 17-cv-

   02227-PAB-STV pending in the United States District Court for the District of Colorado.

          2.      I have read, understand and agree to comply with the provisions of the Order, and

   will not reveal or otherwise communicate to anyone any of the documents, materials or

   information that is designated “Confidential Information” or “Highly Confidential - Attorney

   Eyes Only Information” and that is disclosed to me, except in accordance with the terms of the

   Order. I further agree not to make use of any documents, information or materials designated as

   Confidential Information or Highly Confidential - Attorney Eyes Only Information pursuant to

   the Order other than for the purpose of the Litigation or negotiations related to the Litigation or

   Remediation.

          3.      I will hold in confidence and not disclose to anyone, other than the persons

   entitled to receive such information under VI.A of the Order, all documents, information and

   other materials designated as Confidential Information or Highly Confidential - Attorney Eyes

   Only Information (including summaries, notes, abstracts, indices or copies of such Confidential

   Information or Highly Confidential - Attorney Eyes Only Information) that is disclosed to me.

          4.      I agree to destroy or return to counsel of record not later than ninety (90) days

   after the termination of the Litigation all Confidential Information or Highly Confidential -

   Attorney Eyes Only Information and summaries, notes, abstracts, indices or copies of such

   Confidential Information or Highly Confidential - Attorney Eyes Only Information, which come

                                                  - 19 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             20 21
                                                                                of 20
                                                                                   of
                                      23




   into my possession, and documents or things which I have prepared that incorporate the

   Confidential Information or Highly Confidential - Attorneys Eyes Only Information.


           I declare under penalty of perjury that the foregoing is true and correct.


   Dated                                  , 2018.


                                                    (Signature)



                                                    Printed Name


                                                    Address Line 1


                                                    Address Line 2




                                                     - 20 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             19 22
                                                                                of 20
                                                                                   of
                                      23




      DECLARATION OF                                                                REGARDING
                               STIPULATED PROTECTIVE ORDER

   The below signed individual hereby declares that:

          1.      I have received a copy of the Stipulated Protective Order (“Order”) executed by

   Weyerhaeuser and Plaintiffs in connection with Gilchrist v. Weyerhaeuser Company, No. 17-cv-

   02227-PAB-STV pending in the United States District Court for the District of Colorado.

          2.      I have read, understand and agree to comply with the provisions of the Order, and

   will not reveal or otherwise communicate to anyone any of the documents, materials or

   information that is designated “Confidential Information” or “Highly Confidential - Attorney

   Eyes Only Information” and that is disclosed to me, except in accordance with the terms of the

   Order. I further agree not to make use of any documents, information or materials designated as

   Confidential Information or Highly Confidential - Attorney Eyes Only Information pursuant to

   the Order other than for the purpose of the Litigation or negotiations related to the Litigation or

   Remediation.

          3.      I will hold in confidence and not disclose to anyone, other than the persons

   entitled to receive such information under VI.A of the Order, all documents, information and

   other materials designated as Confidential Information or Highly Confidential - Attorney Eyes

   Only Information (including summaries, notes, abstracts, indices or copies of such Confidential

   Information or Highly Confidential - Attorney Eyes Only Information) that is disclosed to me.

          4.      I agree to destroy or return to counsel of record not later than ninety (90) days

   after the termination of the Litigation all Confidential Information or Highly Confidential -

   Attorney Eyes Only Information and summaries, notes, abstracts, indices or copies of such

   Confidential Information or Highly Confidential - Attorney Eyes Only Information, which come

                                                  - 19 -
Case
Case 1:17-cv-02227-PAB-SKC
     1:18-cv-01641-DDD-STV Document
                           Document41
                                    83-5Filed
                                           Filed
                                              01/22/18
                                                 07/17/19USDC
                                                           USDC
                                                              Colorado
                                                                ColoradoPage
                                                                          Page
                                                                             20 23
                                                                                of 20
                                                                                   of
                                      23




   into my possession, and documents or things which I have prepared that incorporate the

   Confidential Information or Highly Confidential - Attorneys Eyes Only Information.


           I declare under penalty of perjury that the foregoing is true and correct.


   Dated                                  , 2018.


                                                    (Signature)



                                                    Printed Name


                                                    Address Line 1


                                                    Address Line 2




                                                     - 20 -
